Title: From James Madison to James Monroe, 24 June 1816
From: Madison, James
To: Monroe, James



Dear Sir
Montpelier June 24, 1816

Yours of 21-22d. is just recd.  You may authorize Mr. H. de Neuville, to communicate with you previous to his formal recognition.  Roth intimated that he wd. probably visit me here with his credentials.  If he desires it, or you think it eligible, let him know that I will receive him with pleasure.  The bias of his own mind, if ascertained, may decide the question.  Mine has none.
The Letters of Jackson & Lewis are comments on each other.  Out of both the real State of France may be collected.
I send Col: Johnson’s letter for perusal.  Please to return it.  If the Chaplain’s place be not already filled, you may take occasion to touch on the subject with Mr. C.
Young Rutherford, lately married into the family of Coles’, is about to visit Europe with his lady.  They are all desirous of something from you in the nature of an introduction to Mr. Adams, Gallatin &c.  It may be best to annex to the usual Passport which they want: a general note of their respectability, & title to the Civilities of our diplomatic & other functionaries abroad.  I did this in one if not more instances whilst in the Dept. of State, & I believe you have done the same.  Yrs.

James Madison


Ed: Coles has just left me.  You know his delicacy & the worth it covers.  It wd. be very agreeable to me to give some proof my sense of both; and of my recollection of the personal relation he bore to me.  Can any such be now realized?  Altho’ I have not spoken with him, I presume decent employment at home would not be unacceptable to an idle man, even if a trip to Europe shd. be preferred.  Be so good as to enquire of Mr. Dallas & Mr. Meigs (Land office) whether ther be any vacancy in the Western offices of Register of land or Receiver of Pub: money, partcularly in or near Missouri Territory.  The enquiry may be made without naming Mr. C. unless there be an opening at once for his appt. with the concurrence of all

